Citation Nr: 0932369	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-06 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for the cost of medical expenses 
incurred at a       non-VA facility on November 18, 2007.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York, which denied the benefits sought on appeal.
 
This matter was remanded by the Board in June 2009 for 
further evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for any 
disabilities. 

2.  The Veteran was treated at Olean General Hospital on 
November 18, 2007 for a non-service connected emergency.

3. At the time of the Veteran's hospitalization, the Veteran 
carried health insurance with Medicare, which partially 
reimbursed the cost of the Veteran's non-VA private medical 
treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. §§ 1725 and 1728, 
incurred November 18, 2007, have not been met. 38 U.S.C.A. § 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.1000-08, 17.120 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code. See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 
132, 138 (2002). In the circumstances of this case, there is 
no further duty to notify or to assist.


The Merits of the Claim

The facts of this case are not in dispute.  The Veteran is 
currently not service-connected for any disabilities.  The 
Veteran was admitted to Olean General Hospital on November 
18, 2007 for an emergency upper endoscopy with removal of a 
foreign object.  The Veteran concedes he is insured with 
Medicare. He also acknowledges that Medicare paid its portion 
of the medical bill, however, he contends that due to error 
between a VA representative and the Olean General Hospital, 
Medicare was billed rather than VA. 

Initially, it must be noted that the medical care the Veteran 
received, as discussed above, was not for a service-connected 
disability. The record does not contain any evidence that the 
Veteran was told that VA would authorize payment for this 
private medical treatment. Therefore, a preponderance of the 
evidence is against payment or reimbursement for private 
medical care, under the provisions of 38 U.S.C.A. §§ 1703 or 
1728.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, 
§§ 111, 113 Stat. 1556 (1999), which provides general 
authority for the reimbursement of non-VA emergency 
treatment. To be eligible for reimbursement under this Act 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The Veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

Failure to satisfy any of the criteria listed above precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).

In this case, whether the Veteran satisfies the bulk of the 
criteria listed above, to include whether his hospitalization 
constitutes a medical emergency, need not be discussed 
because at least one undisputable criteria under 38 U.S.C.A. 
§ 1725 has not been met, namely the Veteran had coverage 
under a health-plan contract, Medicare, to be specific, for 
at least part of the non-VA medical treatment.

VA denied the Veteran's request for reimbursement based on a 
finding that the Veteran carried Medicare insurance, which 
partially reimbursed the Veteran for medical costs. No 
specific findings were made with regard to the other § 1725 
criteria. The Veteran does not dispute that Medicare 
reimbursed him for part of the medical costs.

The crucial inquiry here is whether Medicare's reimbursement 
of part of the Veteran's medical costs relinquishes his 
eligibility for VA payment/reimbursement of the remainder of 
the bill. The Board concludes, regrettably, that it does, and 
thus payment/reimbursement under the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted. 
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

Regrettably, while the Board is sympathetic toward the 
Veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations. Moreover, the Board 
is without authority to grant benefits simply because it 
might perceive the result to be equitable. See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). Additionally, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)). 

There simply is no provision in which the Board may grant the 
Veteran the benefits sought.


ORDER

Reimbursement for the cost of non-VA medical treatment on 
November 18, 2007 at Olean General Hospital, is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


